In The
                  Court of Appeals
    Sixth Appellate District of Texas at Texarkana


                      No. 06-14-00080-CV



WENDOLYN MESSNER, AS DEPENDENT ADMINISTRATOR, Appellant

                                V.

          RONALD R. STRINGER, NEIL D. JOSEPH
      AND RON STRINGER & ASSOCIATES, P.C., Appellees



            On Appeal from the County Court at Law
                     Rusk County, Texas
                  Trial Court No. 02-043 A




           Before Morriss, C.J., Carter and Moseley, JJ.
            Memorandum Opinion by Justice Moseley
                                 MEMORANDUM OPINION
       Wendolyn Messner, appellant, has filed a motion to dismiss this pending appeal.

Messner represents that the parties have reached a settlement and that she no longer desires to

prosecute this appeal.

       We grant Messner’s motion and dismiss this appeal. See TEX. R. APP. P. 42.1(a)(1).




                                               Bailey C. Moseley
                                               Justice

Date Submitted:          October 2, 2014
Date Decided:            October 3, 2014




                                              2